DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Desarmot et al., U.S. Patent Number 4,690,738.
	
	Regarding claims 1-2 and 14, Desarmot discloses a method of electrochemically surface treating carbon fibers wherein the method consists of positively polarizing carbon fibers relative to a cathode in an aqueous solution of an electrolyte constituted by a weak amino base [abstract and column 2, lines 8-12].  Example 6 [column 5, lines 49-55 and Table 2] discloses that isopropylamine [non-cyclic aliphatic amine] is used as the weak amino base solution including a non-negligible concentration of OH- ion [hydroxide] wherein the solution has a pH of 12.2.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desarmot et al., U.S. Patent Number 4,690,738.
Desarmot, above, remains relied upon for claim 1.
	Desarmot is silent to the non-cyclic aliphatic amine being present in the aqueous solution at a concentration of 0.1 millimolar to 100 millimolar.  Desarmot does disclose that weak amino bases give rise, quite unexpectedly, to excellent results when used as electrolytes in the electrochemical treatment of carbon fibers [column 3, lines 17-22].  Additionally, column 2, lines 1-5 discloses that the grafting groups [amino groups] form strong bonds with amine-hardenable epoxy resins.  The amount of non-cyclic aliphatic amines is an optimizable feature.  One of ordinary skill in the art before the effective filing date of the invention would modify the concentration of the non-cyclic aliphatic amines ranging from 0.1 millimolar to 100 millimolar for the benefit of forming strong bonds with amine-hardenable epoxy resins.
	 Regarding claim 15, Desarmot discloses in column 2, lines 1-5 that the method of grafting groups suitable for forming strong bonds with amine-hardenable epoxy resins which are frequently used as an organic matrix in composite materials that are reinforced by carbon fibers.  .

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Desarmot et al., U.S. Patent Number 4,690,738 in view of Kobayashi et al., U.S. Patent Number 5,589,055.
	Desarmot, above, remains relied for claim 1.

	Regarding claims 8-10, Desarmot is silent to the hydroxide being sodium hydroxide.  Desarmot does disclose an electrolytic solution of isopropylamine present in an OH- solution having a pH of 12.2 used for electrochemically treating carbon fibers.  Kobaysahi discloses the electrolytic treatment of carbon fibers in an alkaline aqueous solution wherein the alkaline solution has a pH ranging from 10-14 and includes sodium hydroxide [abstract, column 9, lines 14-20 and column 10, lines 52-54].  Column 9, lines 31-32 discloses the hydroxide being present in the amount of 0.01 -5 moles/liter [10 millimolar to 5000 millimolar].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Column 10, lines 6-14 discloses that a current is passed through the carbon fibers by direct contact with an electrode via the electrolytic solution.  Kobayashi discloses in column 2, lines 31-34 that sodium hydroxide when used in the electrolytic treatment provides effectiveness in treatment.  Kobayashi discloses in column 1, lines 9-14 that the treated carbon fibers have excellent adhesion to matrices and excellent composite properties.  One of ordinary skill in the art before the effective filing date of the invention would utilize the alkaline aqueous solution of sodium hydroxide having a pH ranging from 10-14 and a concentration ranging from 0.01-5 moles/liter as the OH- in the isopropyl and OH- solution in Desarmot as an electrolytic treatment solution for carbon fibers for the benefit of enhanced adhesion of carbon fibers in a matrix of a composite material.

	Regarding claims 12-13, Desarmot is silent to the current applied to the carbon fiber and the residence time in the aqueous solution.  Kobayashi discloses that the current passed through the electrolytic treatment bath ranges from 5-100 coulombs per 1 gram of carbon fibers in each bath [column 9, lines 41-52].  Column 10, lines 1-4 discloses that the residence time of the carbon fibers in the bath ranges from10 seconds to 2 minutes.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Kobayashi discloses that the electrolytic treatment promotes a lower crystallinity of the surface, improving productivity and preventing the reduction in strength of the carbon fiber substrate.  One of ordinary skill in the art before the effective filing date would utilize the method of passing a current through the electrolytic treatment bath ranging from 5-100 coulombs per 1 gram of carbon fibers for a period of time of 10 seconds to 2 minutes in Desarmot to preventing the reduction of strength of the carbon fiber substrate.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Desarmot et al., U.S. Patent Number 4,690,738 in view of Kobayashi et al., U.S. Patent Number 5,589,055 in in further view of Nakao et al., U.S. Patent Number 4,839,006.
	Desarmot, above, remains relied on for claim 1.
	Kobayashi, above, is used to disclose that the electrolytic voltage ranges 0.5 to 20 V.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Desarmot and Kobayashi are silent to the voltage [potential] being at 0.6 v to about 1.2 V relative to a saturated Ag/AgCl reference electrode.  Nakao discloses a surface treatment of carbon fibers in an inorganic alkaline electrolyte [abstract and column 2, lines 20-29].  Column 2, lines 53-61 discloses that the electrolytic treatment can include sodium hydroxide with a pH not lower than 7.  Table 1 shows a pH for sodium hydroxide as 12.8.  It is disclosed in column 4, lines 64-68 that an Ag/AgCl standard electrode is used as the reference electrode.  The example in Nakao disclose excellent composite performance with the method of treating the carbon fibers in a resin composite.  One of ordinary skill in the art before the effective filing date of the invention would utilize an Ag/AgCl reference electrode having a voltage ranging from 0.5 to 
20 V in the method of Desarmot for the benefit of enhanced composite performance including the treated carbon fibers in a resin composite.

8.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method for treating the surface of a carbon fiber, further including the non-cyclic aliphatic amine as recited in claims 3-4.  The closest prior art, Desarmot et al., U.S. Patent Number 4,690,738, discloses a method of electrochemically surface treating carbon fibers wherein the method consists of positively polarizing carbon fibers relative to a cathode in an aqueous solution of an electrolyte constituted by a weak amino base [abstract and column 2, lines 8-12].  Example 6 [column 5, lines 49-55 and Table 2] discloses that isopropylamine [non-cyclic aliphatic amine] is used as the weak amino base solution including a non-negligible concentration of OH- ion [hydroxide] wherein the solution has a pH of 12.2.  
Desarmot fails to teach or suggest the non-cyclic aliphatic amine as recited in claims 3-4.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786